OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management 1325 4th Avenue, Suite 1744 Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end: September 30 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Elite Group of Mutual Funds By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date July 27, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Elite Income Fund 7/1/2011 - 6/30/2012 GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 03-May-2012 ISIN US37733W1053 Agenda 933573645 - Management Item Proposal Type Vote For/Against Management 1 TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND THE FINANCIAL STATEMENTS Management For For 2 TO APPROVE THE REMUNERATION REPORT Management Against Against 3 TO RE-ELECT SIR CHRISTOPHER GENT AS A DIRECTOR Management Against Against 4 TO RE-ELECT SIR ANDREW WITTY AS A DIRECTOR Management Against Against 5 TO RE-ELECT PROFESSOR SIR ROY ANDERSON AS A DIRECTOR Management Against Against 6 TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR Management Against Against 7 TO RE-ELECT STACEY CARTWRIGHT AS A DIRECTOR Management Against Against 8 TO RE-ELECT LARRY CULP AS A DIRECTOR Management Against Against 9 TO RE-ELECT SIR CRISPIN DAVIS AS A DIRECTOR Management Against Against 10 TO RE-ELECT SIMON DINGEMANS AS A DIRECTOR Management Against Against 11 TO RE-ELECT JUDY LEWENT AS A DIRECTOR Management Against Against 12 TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Management Against Against 13 TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR Management Against Against 14 TO RE-ELECT DR MONCEF SLAOUI AS A DIRECTOR Management Against Against 15 TO RE-ELECT TOM DE SWAAN AS A DIRECTOR Management Against Against 16 TO RE-ELECT SIR ROBERT WILSON AS A DIRECTOR Management Against Against 17 TO RE-APPOINT AUDITORS Management For For 18 TO DETERMINE REMUNERATION OF AUDITORS Management For For 19 TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENDITURE Management Against Against 20 TO AUTHORISE ALLOTMENT OF SHARES Management For For S21 TO DISAPPLY PRE-EMPTION RIGHTS Management Against Against S22 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES Management For For 23 TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR Management For For S24 TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM Management For For 25 TO RENEW THE GSK SHARESAVE PLAN Management For For 26 TO RENEW THE GSK SHAREREWARD PLAN Management For For WASTE MANAGEMENT, INC. Security 94106L109 Meeting Type Annual Ticker Symbol WM Meeting Date 10-May-2012 ISIN US94106L1098 Agenda 933577441 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Management Against Against 1B. ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management Against Against 1C. ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management Against Against 1D. ELECTION OF DIRECTOR: PATRICK W. GROSS Management Against Against 1E. ELECTION OF DIRECTOR: JOHN C. POPE Management Against Against 1F. ELECTION OF DIRECTOR: W. ROBERT REUM Management Against Against 1G. ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management Against Against 1H. ELECTION OF DIRECTOR: DAVID P. STEINER Management Against Against 1I. ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management Against Against 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO APPROVE OUR EXECUTIVE COMPENSATION. Management Against Against 4. TO AMEND OUR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE. Management Against Against 5. STOCKHOLDER PROPOSAL RELATING TO A STOCK RETENTION POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF EMPLOYMENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. STOCKHOLDER PROPOSAL TO AMEND OUR BY-LAWS AND OTHER GOVERNING DOCUMENTS TO GIVE STOCKHOLDERS OF THE LOWEST PERCENTAGE OF OUR OUTSTANDING COMMON STOCK PERMITTED BY STATE LAW THE POWER TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For TOTAL S.A. Security 89151E109 Meeting Type Annual Ticker Symbol TOT Meeting Date 11-May-2012 ISIN US89151E1091 Agenda 933601038 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Management For For O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 Management For For O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND Management For For O4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY Management For For O5 RENEWAL OF THE APPOINTMENT OF MR. CHRISTOPHE DE MARGERIE AS A DIRECTOR Management For For O6 RENEWAL OF THE APPOINTMENT OF MR. PATRICK ARTUS AS A DIRECTOR Management For For O7 RENEWAL OF THE APPOINTMENT OF MR. BERTRAND COLLOMB AS A DIRECTOR Management Against Against O8 RENEWAL OF THE APPOINTMENT OF MS. ANNE LAUVERGEON AS A DIRECTOR Management Against Against O9 RENEWAL OF THE APPOINTMENT OF MR. MICHEL PEBEREAU AS A DIRECTOR Management Against Against O10 RATIFICATION OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR TO SUCCEED A DIRECTOR WHO HAS RESIGNED Management For For O11 APPOINTMENT OF MS. ANNE-MARIE IDRAC AS A DIRECTOR Management Against Against O12 COMMITMENTS UNDER ARTICLE L. 225-42-1 OF THE FRENCH COMMERCIAL CODE Management For For E13 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS, OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS Management For For E14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF INCREASE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E16 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY Management For For E17 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED FOR IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE Management For For E18 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Management For For E19 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELLING SHARES Management For For EA THE FIRST IS INTENDED TO FILL IN THE INFORMATION LISTED IN THE REGISTRATION DOCUMENT WITH BENCHMARKS TO COMPARE THE COMPENSATION FOR EXECUTIVE DIRECTORS WITH VARIOUS COMPENSATION FOR VARIOUS EMPLOYEES Shareholder Against For EB THE OTHER CONCERNS THE ESTABLISHMENT OF A LOYALTY DIVIDEND FOR SHAREHOLDERS HOLDING REGISTERED SHARES FOR AT LEAST TWO YEARS Shareholder Against For INVESTMENT COMPANY REPORT Elite Growth & Income Fund 7/1/2011 - 6/30/2012 JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 15-May-2012 ISIN US46625H1005 Agenda 933581301 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES A. BELL Management Against Against 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management Against Against 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management Against Against 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management Against Against 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management Against Against 1F. ELECTION OF DIRECTOR: JAMES DIMON Management Against Against 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management Against Against 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management Against Against 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management Against Against 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management Against Against 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Against Against 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management Against Against 4. POLITICAL NON-PARTISANSHIP Shareholder Against For 5. INDEPENDENT DIRECTOR AS CHAIRMAN Shareholder Against For 6. LOAN SERVICING Shareholder Against For 7. CORPORATE POLITICAL CONTRIBUTIONS REPORT Shareholder Against For 8. GENOCIDE-FREE INVESTING Shareholder Against For 9. SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For STOCK RETENTION Shareholder Against For ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 15-May-2012 ISIN US0325111070 Agenda 933582240 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management Against Against 1B. ELECTION OF DIRECTOR: LUKE R. CORBETT Management Against Against 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management Against Against 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management Against Against 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management Against Against 1F. ELECTION OF DIRECTOR: PRESTON M. GEREN III Management Against Against 1G. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management Against Against 1H. ELECTION OF DIRECTOR: JOHN R. GORDON Management Against Against 1I. ELECTION OF DIRECTOR: JAMES T. HACKETT Management Against Against 1J. ELECTION OF DIRECTOR: ERIC D. MULLINS Management Against Against 1K. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management Against Against 1L. ELECTION OF DIRECTOR: R.A. WALKER Management Against Against 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Management For For 3. APPROVE THE ANADARKO PETROLEUM CORPORATION 2 COMPENSATION PLAN. Management Against Against 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 5. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL-GENDER IDENTITY NON-DISCRIMINATION POLICY. Shareholder Against For 7. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder Against For 8. STOCKHOLDER PROPOSAL-REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For WELLPOINT, INC. Security 94973V107 Meeting Type Annual Ticker Symbol WLP Meeting Date 16-May-2012 ISIN US94973V1070 Agenda 933579445 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LENOX D. BAKER, JR., M.D. Management Against Against 1B. ELECTION OF DIRECTOR: SUSAN B. BAYH Management Against Against 1C. ELECTION OF DIRECTOR: JULIE A. HILL Management Against Against 1D. ELECTION OF DIRECTOR: RAMIRO G. PERU Management Against Against 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 4. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUIRE SEMI-ANNUAL REPORTING ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For HALLIBURTON COMPANY Security Meeting Type Annual Ticker Symbol HAL Meeting Date 16-May-2012 ISIN US4062161017 Agenda 933585082 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.M. BENNETT Management Against Against 1B ELECTION OF DIRECTOR: J.R. BOYD Management Against Against 1C ELECTION OF DIRECTOR: M. CARROLL Management Against Against 1D ELECTION OF DIRECTOR: N.K. DICCIANI Management Against Against 1E ELECTION OF DIRECTOR: M.S. GERBER Management Against Against 1F ELECTION OF DIRECTOR: S.M. GILLIS Management Against Against 1G ELECTION OF DIRECTOR: A.S. JUM'AH Management Against Against 1H ELECTION OF DIRECTOR: D.J. LESAR Management Against Against 1I ELECTION OF DIRECTOR: R.A. MALONE Management Against Against 1J ELECTION OF DIRECTOR: J.L. MARTIN Management Against Against 1K ELECTION OF DIRECTOR: D.L. REED Management Against Against 2 PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against 4 PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. Management Against Against THE HARTFORD FINANCIAL SVCS GROUP, INC. Security Meeting Type Annual Ticker Symbol HIG Meeting Date 16-May-2012 ISIN US4165151048 Agenda 933585195 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management Against Against 1B. ELECTION OF DIRECTOR: TREVOR FETTER Management Against Against 1C. ELECTION OF DIRECTOR: PAUL G. KIRK, JR. Management Against Against 1D. ELECTION OF DIRECTOR: LIAM E. MCGEE Management Against Against 1E. ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management Against Against 1G. ELECTION OF DIRECTOR: THOMAS A. RENYI Management Against Against 1H. ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management Against Against 1I. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For 3. MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT Management Against Against TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 18-May-2012 ISIN CH0048265513 Agenda 933591946 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2011. Management For For 2. APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2011. Management For For 3A. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: GLYN BARKER Management Against Against 3B. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: VANESSA C.L. CHANG Management Against Against 3C. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: CHAD DEATON Management Against Against 3D. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: EDWARD R. MULLER Management Against Against 3E. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: TAN EK KIA Management Against Against 4. APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 18-May-2012 ISIN CH0048265513 Agenda 933631776 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2011. Management 2. APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2011. Management 3A. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: GLYN BARKER Management 3B. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: VANESSA C.L. CHANG Management 3C. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: CHAD DEATON Management 3D. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: EDWARD R. MULLER Management 3E. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: TAN EK KIA Management 4. APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management DIAMOND OFFSHORE DRILLING, INC. Security 25271C102 Meeting Type Annual Ticker Symbol DO Meeting Date 22-May-2012 ISIN US25271C1027 Agenda 933589282 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES S. TISCH Management Against Against 1B. ELECTION OF DIRECTOR: LAWRENCE R. DICKERSON Management Against Against 1C. ELECTION OF DIRECTOR: JOHN R. BOLTON Management Against Against 1D. ELECTION OF DIRECTOR: CHARLES L. FABRIKANT Management Against Against 1E. ELECTION OF DIRECTOR: PAUL G. GAFFNEY II Management Against Against 1F. ELECTION OF DIRECTOR: EDWARD GREBOW Management Against Against 1G. ELECTION OF DIRECTOR: HERBERT C. HOFMANN Management Against Against 1H. ELECTION OF DIRECTOR: CLIFFORD M. SOBEL Management Against Against 1I. ELECTION OF DIRECTOR: ANDREW H. TISCH Management Against Against 1J. ELECTION OF DIRECTOR: RAYMOND S. TROUBH Management Against Against 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR FISCAL YEAR 2012. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE THE COMPANY'S AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN FOR EXECUTIVE OFFICERS. Management Against Against MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 22-May-2012 ISIN US58933Y1055 Agenda 933595158 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management Against Against 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management Against Against 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management Against Against 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management Against Against 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management Against Against 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management Against Against 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management Against Against 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management Against Against 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management Against Against 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management Against Against 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management Against Against 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 6. SHAREHOLDER PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder Against For THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 23-May-2012 ISIN US8835561023 Agenda 933590172 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management Against Against 1B. ELECTION OF DIRECTOR: JUDY C. LEWENT Management Against Against 1C. ELECTION OF DIRECTOR: JIM P. MANZI Management Against Against 1D. ELECTION OF DIRECTOR: LARS R. SORENSEN Management Against Against 1E. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management Against Against 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. Management For For LINCOLN NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol LNC Meeting Date 24-May-2012 ISIN US5341871094 Agenda 933600226 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GEORGE W. HENDERSON III Management Against Against 1B ELECTION OF DIRECTOR: ERIC G. JOHNSON Management Against Against 1C ELECTION OF DIRECTOR: M. LEANNE LACHMAN Management Against Against 1D ELECTION OF DIRECTOR: ISAIAH TIDWELL Management Against Against 2 TO RATIFY ERNST AND YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3 TO APPROVE AN ADVISORY RESOLUTION ON THE COMPANY'S 2011 EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management Against Against NEW YORK COMMUNITY BANCORP, INC. Security Meeting Type Annual Ticker Symbol NYB Meeting Date 07-Jun-2012 ISIN US6494451031 Agenda 933616798 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MAUREEN E. CLANCY Withheld Against 2 HANIF DAHYA Withheld Against 3 JOSEPH R. FICALORA Withheld Against 4 JAMES J. O'DONOVAN Withheld Against 2. APPROVAL OF THE NEW YORK COMMUNITY BANCORP, INC. 2 Management Against Against 3. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEW YORK COMMUNITY BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 4. A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For AGENUS INC Security 00847G705 Meeting Type Annual Ticker Symbol AGEN Meeting Date 13-Jun-2012 ISIN US00847G7051 Agenda 933625444 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WADIH JORDAN Withheld Against 2 SHALINI SHARP Withheld Against 2 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION (AS AMENDED) TO DECREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER. Management For For 3 TO APPROVE AN AMENDMENT TO OUR 2009 EQUITY INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER SUCH PLAN. Management Against Against 4 TO APPROVE AN AMENDMENT TO OUR DIRECTORS' DEFERRED COMPENSATION PLAN (AS AMENDED) TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER SUCH PLAN. Management Against Against 5 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 21-Jun-2012 ISIN US38259P5089 Agenda 933632968 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN Withheld Against 3 ERIC E. SCHMIDT Withheld Against 4 L. JOHN DOERR Withheld Against 5 DIANE B. GREENE Withheld Against 6 JOHN L. HENNESSY Withheld Against 7 ANN MATHER Withheld Against 8 PAUL S. OTELLINI Withheld Against 9 K. RAM SHRIRAM Withheld Against 10 SHIRLEY M. TILGHMAN Withheld Against 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management Against Against 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Management Against Against 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Against Against 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Management Against Against 4. THE APPROVAL OF GOOGLE'S 2 Management Against Against 5. THE APPROVAL OF GOOGLE'S 2012 INCENTIVE COMPENSATION PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY. Management Against Against 6. A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against SEABRIDGE GOLD INC. Security Meeting Type Annual Ticker Symbol SA Meeting Date 27-Jun-2012 ISIN CA8119161054 Agenda 933647654 - Management Item Proposal Type Vote For/Against Management 01 TO SET THE NUMBER OF DIRECTORS AT 8. Management 02 DIRECTOR Management 1 JAMES S. ANTHONY 2 A. FREDERICK BANFIELD 3 DOUGLASS "SCOTT" BARR 4 THOMAS C. DAWSON 5 LOUIS J. FOX 6 RUDI P. FRONK 7 ELISEO GONZALEZ-URIEN 8 JAY LAYMAN 03 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR. Management 04 AUTHORIZING THE DIRECTORS TO FIX THE AUDITORS REMUNERATION. Management 05 TRANSACTING SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Management
